           Case 3:19-bk-30186                        Doc 24            Filed 05/30/19 Entered 05/30/19 16:06:05                  Desc Main
                                                                                                                                        5/30/19 3:57PM
                                                                      Document      Page 1 of 25




 Fill in this information to identify the case:

 Debtor name         Park Place Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)         3:19-bk-30186
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 30, 2019                            X /s/ John Christopher Spence
                                                                       Signature of individual signing on behalf of debtor

                                                                       John Christopher Spence
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:19-bk-30186                                  Doc 24               Filed 05/30/19 Entered 05/30/19 16:06:05                                                          Desc Main
                                                                                                                                                                                              5/30/19 3:57PM
                                                                                    Document      Page 2 of 25
 Fill in this information to identify the case:

 Debtor name            Park Place Properties, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)               3:19-bk-30186
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        6,500,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            73,054.70

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        6,573,054.70


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        4,410,036.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           116,117.64

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           877,481.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           5,403,634.64




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                         Desc Main
                                                                                                                                              5/30/19 3:57PM
                                                                     Document      Page 3 of 25
 Fill in this information to identify the case:

 Debtor name         Park Place Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)         3:19-bk-30186
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Commun ity Trust Bank, 952 3rd
                    Avenue, Huntington, WV 25701,
           3.1.     Account Ending                                          Checking                        8904                                    $12,895.70


                    First Priority Federal Credit Union, 500
                    Virginia Avenue, Huntington, WV
           3.2.     25704                                                   Checking                        9587                                    $10,009.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $22,904.70
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                        Desc Main
                                                                                                                                             5/30/19 3:57PM
                                                                     Document      Page 4 of 25
 Debtor         Park Place Properties, LLC                                                           Case number (If known) 3:19-bk-30186
                Name


           11a. 90 days old or less:                                 8,275.00   -                                   0.00 = ....                   $8,275.00
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $8,275.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                      Net book value of         Valuation method used   Current value of
                                                                                    debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 39.       Office furniture
           miscellaneous office furniture                                                          $0.00                                          $5,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                Desc Main
                                                                                                                                     5/30/19 3:57PM
                                                                     Document      Page 5 of 25
 Debtor         Park Place Properties, LLC                                                    Case number (If known) 3:19-bk-30186
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2011 Toyota Sienna Minivan                                             $0.00                                         $8,350.00


           47.2.     2013 Toyota Tundra SR5 Extended 4x4                                    $0.00                                       $19,775.00


           47.3.     2000 Toyota Tundra SR5 Extended                                        $0.00                                         $2,250.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           2002 John Deere 6x4 Diesel Trail Gator                                           $0.00                                         $1,600.00


           2004 Hawk Dump Trailer                                                           $0.00                                         $2,450.00


           1994 Wells Carg Trailer                                                          $0.00                                         $1,050.00


           2017 Karavan Utility Trailer                                                     $0.00                                         $1,400.00



 51.       Total of Part 8.                                                                                                          $36,875.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 3:19-bk-30186                       Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                 Desc Main
                                                                                                                                      5/30/19 3:57PM
                                                                     Document      Page 6 of 25
 Debtor         Park Place Properties, LLC                                                    Case number (If known) 3:19-bk-30186
                Name



            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     1604 Spring Valley
                     Drive (12 Units)                                                       $0.00                                      $1,144,853.00


            55.2.
                     1616 Spring Valley
                     Drive (55 Units)                                                       $0.00                                      $4,535,147.00


            55.3.
                     1606-1608 Spring
                     Valley Drive                                                           $0.00                                        $700,000.00


            55.4.    1664 Spring Valley
                     Drive, Huntington,
                     WV                                                                     $0.00                                        $120,000.00




 56.        Total of Part 9.                                                                                                         $6,500,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:19-bk-30186                           Doc 24            Filed 05/30/19 Entered 05/30/19 16:06:05                                        Desc Main
                                                                                                                                                                  5/30/19 3:57PM
                                                                          Document      Page 7 of 25
 Debtor          Park Place Properties, LLC                                                                          Case number (If known) 3:19-bk-30186
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $22,904.70

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $8,275.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $36,875.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $6,500,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $73,054.70          + 91b.            $6,500,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $6,573,054.70




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                                Desc Main
                                                                                                                                                     5/30/19 3:57PM
                                                                     Document      Page 8 of 25
 Fill in this information to identify the case:

 Debtor name          Park Place Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)              3:19-bk-30186
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Community Trust Bank                          Describe debtor's property that is subject to a lien               $4,410,036.00             $6,500,000.00
        Creditor's Name                               1616 Spring Valley Drive (55 Units)
                                                      1604 Spring Valley Drive (12 Units)
                                                      1606-1608 Spring Valley Drive
        952 - 3rd Avenue                              1664 Spring Valley Drive (1 Unit)
        Huntington, WV 25701
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                          $4,410,036.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 3:19-bk-30186                       Doc 24            Filed 05/30/19 Entered 05/30/19 16:06:05                                   Desc Main
                                                                                                                                                         5/30/19 3:57PM
                                                                      Document      Page 9 of 25
 Fill in this information to identify the case:

 Debtor name         Park Place Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)           3:19-bk-30186
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $23,829.44         $0.00
           Sheriff of Cabell County                                  Check all that apply.
           Thomas McComas                                               Contingent
           P. O. Box 2114                                               Unliquidated
           Huntington, WV 25721                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Real Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $92,288.20         $0.00
           Sheriff of Wayne County                                   Check all that apply.
           P. O. Box 218                                                Contingent
           Wayne, WV 25570                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      Real Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   24025                                 Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                                     Desc Main
                                                                                                                                                          5/30/19 3:57PM
                                                                     Document     Page 10 of 25
 Debtor       Park Place Properties, LLC                                                              Case number (if known)            3:19-bk-30186
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,898.00
          American Expess Hilton                                                Contingent
          Box 0001                                                              Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       1000
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $18,771.00
          American Express Blue Business Plus                                   Contingent
          Box 0001                                                              Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       1005
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,578.00
          American Express Bonvoy                                               Contingent
          Box 001                                                               Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       1003
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $24,530.00
          American Express Delta Business Reserve                               Contingent
          Box 0001                                                              Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       2007
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $839.00
          American Express Delta Platinum                                       Contingent
          Box 0001                                                              Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       8008
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,446.00
          American Express Delta Platinum                                       Contingent
          Box 0001                                                              Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       3002
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,600.00
          American Express Hilton                                               Contingent
          Box 0001                                                              Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       2007
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                                     Desc Main
                                                                                                                                                          5/30/19 3:57PM
                                                                     Document     Page 11 of 25
 Debtor       Park Place Properties, LLC                                                              Case number (if known)            3:19-bk-30186
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $40,794.00
          American Express Platinum                                             Contingent
          Box 0001                                                              Unliquidated
          Los Angeles, CA 90096-8000                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       4004
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $86,895.00
          Bluevine Capital                                                      Contingent
          401 Warren Street, Suite 300                                          Unliquidated
          Redwood City, CA 94063                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $12,688.00
          Discover It                                                           Contingent
          Discover                                                              Unliquidated
          P. O. Box 742655                                                      Disputed
          Cincinnati, OH 45274-2655
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       5747                         Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $13,930.00
          Discover It                                                           Contingent
          Discover                                                              Unliquidated
          P. O. Box 742655                                                      Disputed
          Cincinnati, OH 45264-2656
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       4301                         Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $14,832.00
          Discover It                                                           Contingent
          Discover                                                              Unliquidated
          P. O. Box 74255                                                       Disputed
          Cincinnati, OH 45274-2656
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       9878                         Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $34,933.00
          Kabbage, Inc.                                                         Contingent
          925B Peachtree Street, NE                                             Unliquidated
          Atlanta, GA 30309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $40,996.00
          Mastercard Bank of America                                            Contingent
          P. O. Box 15019                                                       Unliquidated
          Wilmington, DE 19886-5019                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       1310
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                                     Desc Main
                                                                                                                                                          5/30/19 3:57PM
                                                                     Document     Page 12 of 25
 Debtor       Park Place Properties, LLC                                                              Case number (if known)            3:19-bk-30186
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $11,193.00
          Mastercard Bank of American Platinum                                  Contingent
          P. O. Box 15019                                                       Unliquidated
          Wilmington, DE 19886-5020                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Creidt Card
          Last 4 digits of account number       7514
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $9,991.00
          Mastercard Barclays American Airlines                                 Contingent
          Barclays                                                              Unliquidated
          P. O. Box 13337                                                       Disputed
          Philadelphia, PA 19101-3337
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       8802                         Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,573.00
          Mastercard Barclays American Airlines                                 Contingent
          Barclays                                                              Unliquidated
          P. O. Box 13337                                                       Disputed
          Philadelphia, PA 19101-3337
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       0822                         Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $27,367.00
          Mastercard Chase IHG                                                  Contingent
          Cardmember Service                                                    Unliquidated
          P. O. Box 1423                                                        Disputed
          Charlotte, NC 28201-1426
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       7207                         Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $8,800.00
          Mastercard Chase IHG                                                  Contingent
          Cardmember Service                                                    Unliquidated
          P. O. Box 1423                                                        Disputed
          Charlotte, NC 28201-1427
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       3552                         Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $14,984.00
          Mastercard Citi American Airlines                                     Contingent
          Citi Cards                                                            Unliquidated
          P. O. Box 70166                                                       Disputed
          Philadelphia, PA 19176-0167
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       6947                         Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $500.00
          Mastercard Citi Preferred                                             Contingent
          Citi Cards                                                            Unliquidated
          P. O. Box 70166                                                       Disputed
          Philadelphia, PA 19176-0166
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       0113                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                                     Desc Main
                                                                                                                                                          5/30/19 3:57PM
                                                                     Document     Page 13 of 25
 Debtor       Park Place Properties, LLC                                                              Case number (if known)            3:19-bk-30186
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $30,306.00
          Mastercard Citi Prestige                                              Contingent
          Citi Cards                                                            Unliquidated
          P. O . Box 70166                                                      Disputed
          Philadelphia, PA 19176-0166
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       6923                         Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $30,000.00
          Mastercard Diners Club                                                Contingent
          Diners Club Payments                                                  Unliquidated
          P. O. Box 6012                                                        Disputed
          Carol Stream, IL 60197-6012
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       7022                         Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $10,912.00
          Mastercard General Motors Capital One                                 Contingent
          P. O. Box 71087                                                       Unliquidated
          Charlotte, NC 28272-1087                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       9688
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,525.00
          Mastercard Sams Club                                                  Contingent
          Sam's Club MC/SYNCB                                                   Unliquidated
          P. O. Box 960013                                                      Disputed
          Orlando, FL 32896-0013
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       3874                         Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $250,000.00
          Michael Spence                                                        Contingent
          608 11th Avenue                                                       Unliquidated
          Huntington, WV 25701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insider
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $74,671.00
          Quickbridge                                                           Contingent
          410 Exchange, Site 150                                                Unliquidated
          Irvine, CA 92602                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,750.00
          Visa Bank of America                                                  Contingent
          P. O. Box 15019                                                       Unliquidated
          Wilmington, DE 19886-5020                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number       6520
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                                     Desc Main
                                                                                                                                                          5/30/19 3:57PM
                                                                     Document     Page 14 of 25
 Debtor       Park Place Properties, LLC                                                              Case number (if known)            3:19-bk-30186
              Name

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $24,045.00
           Visa Chase Ink Business Plus                                         Contingent
           Cardmember Service                                                   Unliquidated
           P. O. Box 1423                                                       Disputed
           Charlotte, NC 28201-1423
                                                                             Basis for the claim:    Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number      0603                         Is the claim subject to offset?     No       Yes


 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $21,131.00
           Visa Chase Marriott                                                  Contingent
           Cardmember Service                                                   Unliquidated
           P. O. Box 1423                                                       Disputed
           Charlotte, NC 28201-1425
                                                                             Basis for the claim:    Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number      5758                         Is the claim subject to offset?     No       Yes


 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $7,375.00
           Visa Chase Marriott                                                  Contingent
           P. O. Box 1423                                                       Unliquidated
           Charlotte, NC 28201-1426                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
           Last 4 digits of account number      5165
                                                                             Is the claim subject to offset?     No       Yes

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $9,867.00
           Visa Chase Marriott Business                                         Contingent
           Cardmember Service                                                   Unliquidated
           P. O. Box 1423                                                       Disputed
           Charlotte, NC 28201-1424
                                                                             Basis for the claim:    Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number      2555                         Is the claim subject to offset?     No       Yes


 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $9,925.00
           Visa US Bank Edge Business
           US Bank Edge Business                                                Contingent
           US Bank                                                              Unliquidated
           P. O. Box 790408                                                     Disputed
           Saint Louis, MO 63179-0408
                                                                             Basis for the claim:    Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number      4854                         Is the claim subject to offset?     No       Yes


 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $13,836.00
           Visa US Bank Radisson                                                Contingent
           US Bank                                                              Unliquidated
           P. O. Box 790408                                                     Disputed
           Saint Louis, MO 63179-0408
                                                                             Basis for the claim:    Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number      0809                         Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                             Desc Main
                                                                                                                                                  5/30/19 3:57PM
                                                                     Document     Page 15 of 25
 Debtor       Park Place Properties, LLC                                                          Case number (if known)       3:19-bk-30186
              Name

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                    116,117.64
 5b. Total claims from Part 2                                                                       5b.   +   $                    877,481.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                      993,598.64




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                      Desc Main
                                                                                                                                           5/30/19 3:57PM
                                                                     Document     Page 16 of 25
 Fill in this information to identify the case:

 Debtor name         Park Place Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)         3:19-bk-30186
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Debtor has residential
             lease is for and the nature of               leases with 202 people.
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         Tenants/Lessors
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                  Desc Main
                                                                                                                                       5/30/19 3:57PM
                                                                     Document     Page 17 of 25
 Fill in this information to identify the case:

 Debtor name         Park Place Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)         3:19-bk-30186
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      John Christopher                  1606 Spring Valley Drive                           Community Trust                   D   2.1
             Spence                            Huntington, WV 25704                               Bank                              E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                             Desc Main
                                                                                                                                                  5/30/19 3:57PM
                                                                     Document     Page 18 of 25


 Fill in this information to identify the case:

 Debtor name         Park Place Properties, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)         3:19-bk-30186
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $805,384.00
       From 1/01/2018 to 12/31/2018                                                                         Business is
                                                                                                            incorporated into
                                                                                                   Other    personal return


       For year before that:                                                                       Operating a business                               $659,811.00
       From 1/01/2017 to 12/31/2017                                                                         Business is
                                                                                                            incorporated into
                                                                                                   Other    personal return

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                                Desc Main
                                                                                                                                                     5/30/19 3:57PM
                                                                     Document     Page 19 of 25
 Debtor      Park Place Properties, LLC                                                                     Case number (if known) 3:19-bk-30186



    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                            Dates                  Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                              Desc Main
                                                                                                                                                   5/30/19 3:57PM
                                                                     Document     Page 20 of 25
 Debtor        Park Place Properties, LLC                                                                   Case number (if known) 3:19-bk-30186



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       On the 6 unit apartment building                                                                                                                   $8,134.00
       the company incurred a loss of
       rent totaling $8,134.00 due to the
       units being pre-leased for July and
       not being move-in ready until
       October. In order to keep the
       residents from seeking alternative
       housing the company chose to
       accomodate them with whatever
       they had available which happened
       to be more expensive two bedroom
       units, which the company leased
       to them at their quoted one
       bedroom rate.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     Caldwell & Riffee, PLLC
                 P.O. Box 4427
                 Charleston, WV 25364                                                                                          April 2019               $12,500.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers             Total amount or
                                                                                                                        were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                   Date transfer             Total amount or
                Address                                          payments received or debts paid in exchange              was made                           value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:19-bk-30186                       Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                            Desc Main
                                                                                                                                                 5/30/19 3:57PM
                                                                     Document     Page 21 of 25
 Debtor      Park Place Properties, LLC                                                                 Case number (if known) 3:19-bk-30186



 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-30186                       Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                          Desc Main
                                                                                                                                               5/30/19 3:57PM
                                                                     Document     Page 22 of 25
 Debtor      Park Place Properties, LLC                                                                 Case number (if known) 3:19-bk-30186




          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 3:19-bk-30186                        Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                                  Desc Main
                                                                                                                                                       5/30/19 3:57PM
                                                                     Document     Page 23 of 25
 Debtor      Park Place Properties, LLC                                                                 Case number (if known) 3:19-bk-30186



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Porter & Associates                                                                                                        1984 to present
                    P. O. Box 8129
                    Huntington, WV 25705
       26a.2.       Michael Spence                                                                                                             For Park Place 2011
                    1606 Spring Valley Drive                                                                                                   to Present
                    Huntington, WV 25704

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Michael Spence                                                                                                             2011 to present
                    608 11th Avenue
                    Huntington, WV 25701

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Porter & Associates
                    P. O. Box 8129
                    Huntington, WV 25705
       26c.2.       Michael Spence
                    608 11th Avenue
                    Huntington, WV 25701

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:19-bk-30186                       Doc 24           Filed 05/30/19 Entered 05/30/19 16:06:05                           Desc Main
                                                                                                                                                5/30/19 3:57PM
                                                                     Document     Page 24 of 25
 Debtor      Park Place Properties, LLC                                                                 Case number (if known) 3:19-bk-30186



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Christopher Spence                        1606 Spring Valley Drive                            Member                                100%
                                                      Huntington, WV 25701



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 30, 2019

 /s/ John Christopher Spence                                            John Christopher Spence
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 3:19-bk-30186                       Doc 24            Filed 05/30/19 Entered 05/30/19 16:06:05                    Desc Main
                                                                                                                                          5/30/19 3:57PM
                                                                      Document     Page 25 of 25
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of West Virginia
 In re       Park Place Properties, LLC                                                                       Case No.      3:19-bk-30186
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 12,500.00
             Prior to the filing of this statement I have received                                        $                 12,500.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 30, 2019                                                                   /s/ JosephW.Caldwell506William M.Shrewsberry9366
     Date                                                                           JosephW.Caldwell506William M.Shrewsberry9366
                                                                                    Signature of Attorney
                                                                                    Caldwell & Riffee
                                                                                    3818 MacCorkle Ave. S.E. Suite 101
                                                                                    Post Office Box 4427
                                                                                    Charleston, WV 25364-4427
                                                                                    (304) 925-2100 Fax: (304) 925-2193
                                                                                    joecaldwell@frontier.com & chuckriffee@frontier.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
